Citation Nr: 9904015	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-17 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had service from December 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death.  

The issue of entitlement to benefits pursuant to Chapter 35, 
Title 38, United States Code was certified to the Board for 
appellate review.  Review of the record reveals that after 
the initial denial of the claim, no notice of disagreement or 
substantive appeal was filed by the appellant.  In fact no 
claim for this benefit is of record.  Accordingly, this 
decision is limited to the issue set forth on the title page.  
That issue has been fully developed for appellate review.


CONTENTION OF APPELLANT ON APPEAL

The appellant, the veteran's spouse, contends, in essence, 
that the veteran's 
death was directly related to his service connected anxiety 
reaction, and period of service.  It is contended that the 
medication that he took for his service connected anxiety 
lead to the disorder that caused death.  In the alternative, 
it has been asserted that the disorder that caused death was 
the same as the disorder for which service connection had 
been granted.  The appellant's representative joins in this 
contention.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that the claim for service 
connection for the cause of the veteran's death is well 
grounded.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The veteran died on October [redacted], 1996, at the age 
of 85 and the immediate cause of death as listed on the death 
certificate was end stage Alzheimer's disease.  An autopsy 
was not performed.   

3.  At the time of the veteran's death, service connection 
had been established for  an anxiety disorder rated as 30 
percent disabling.  The 30 percent rating had been assigned 
since 1956.
4.  The veteran Alzheimer's disease with symptomatology 
related thereto from about 1990.

5.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the end stage 
Alzheimer's disease which caused his death, nor is there any 
medical evidence that any service condition substantially or 
materially contributed to the veteran's death, and the 
appellant's claim is therefore not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
If a particular claim is not well grounded, then the appeal 
fails and there is no duty to assist in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well grounded, and the initial burden placed on the 
appellant is not met.

In Tirpak v. Derwinski,  2 Vet.App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that "unlike 
civil actions, the Department of Veterans Affairs (previously 
the Veterans Administration) (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence." Tirpak, at 611.  

The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19 
(1993).  In this case, evidentiary assertions as to the claim 
for service connection for the cause of the veteran's death 
are beyond the competence of the appellant.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The appellant cannot meet 
her initial burden of proof for purposes of determining that 
her claim is well grounded by relying on her own opinion as 
to medical matters. Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

Service connection for the cause of a veteran's death is 
warranted when the evidence establishes that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).  In order to be awarded 
dependency and indemnity compensation benefits in this case, 
it must be shown that the veteran died from a service-
connected disability or that a disability incurred in service 
caused or contributed to death.  38 U.S.C.A. § 1310(a) (West 
1991 & Supp. 1998); Cariaga  v. Brown, 5 Vet.App. 397, 398 
(1993).

The death certificate reflects that the veteran died, at age 
85 on October [redacted], 1996.  The cause of death was listed 
as end stage Alzheimer's disease.  There was no autopsy performed. 

At the time of the veteran's death, service connection had 
been established for an anxiety disorder, rated as 30 percent 
disabling.  This 30 percent rating had been assigned since 
1956.  The record reveals that the veteran was discharged 
from service secondary to his psychoneurosis.  It was rated, 
over the years, as high as 50 percent disabling, and as low 
as 10 percent disabling.  After the 30 percent rating was 
confirmed in 1962, it was indicated that no further 
examination was contemplated.

The service medical records are negative for the presence of 
Alzheimer's disease, organic brain syndrome or complaints 
thereof. Accordingly, there exists no credible or competent 
evidence of symptomatology attributable to this disorder 
during service. 

The record contains the hospital death summary dated from 
February 1993 to October 1996, from the Lake City VA Medical 
Center. These note a history of; cerebellar degeneration; 
Alzheimer's dementia; hypothyroidism; pernicious anemia; 
seborrheic dermatitis; recurrent urinary tract infections; 
Foley catheter; chronic constipation; dry eye syndrome; 
fractured calcaneus; dental abscess; upper respiratory 
infection; blepharitis, bilateral; cataracts, bilateral; 
pressure ulcers, coccyx, buttocks, right lateral foot; 
coronary artery disease, and bypass graft; history of open 
reduction and internal fixation, left hip fracture; history 
of right inguinal herniorrhaphy; impaired hearing; lower left 
lobe infiltrates; and history of cardiopulmonary disease.  
Records noted that he was admitted to the nursing home care 
unit II in February 1993, status post left hip fracture.  
While initially alert, and able to follow simple commands, he 
showed sudden changes in mood, and required assistance with 
feeding and hygiene.  

At the time of his death, he was a total care patient.  He 
had steadily declined through his 3-1/2 years at the VAMC 
secondary to Alzheimer's dementia, and concurrent numerous 
medical problems.  He was incontinent, requiring an 
indwelling Foley catheter.  He was unable to do any 
activities of daily living, including feeding himself.  He 
rarely spoke, and occasionally communicated with a yes or no.  
He was unable to participate in any of his own care or 
decision making at the time of his death.

The final entry on October [redacted], 1996 notes that the 
nursing staff found the veteran to be having breathing problems.  
The physician on duty was notified and two liters of O2 were 
started.  At approximately 3:30 P.M., he was pronounced dead 
and taken to the morgue.

The cause of death, end stage Alzheimer's disease, is not 
refuted by any medical evidence of record.  While the 
appellant had various ongoing disorders, none of these have 
been related by any competent evidence to the service 
connected anxiety disorder.  Finally, there is no competent 
medical evidence on file that associates the end stage 
Alzheimer's disease, with the appellant's period of service.

The Board finds that there is no interpretation or 
construction of this evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death, to warrant service 
connection.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).

It has been contended by the appellant that the medication 
that he took for his service connected disorder caused the 
disease that resulted in death.  Review of the record reveals 
no competent evidence that makes this claim plausible.  While 
the record does reveal that he took medication for his nerves 
over the years, there is no medical indication that the 
medication was in any way related to the onset or the 
progression of the Alzheimer's disease that caused death.  
The appellant is not competent to make the medical nexus.  
Thus, while the Board understands the appellant's position 
and belief on this matter, in the absence of some supporting 
documentation, the belief is not plausible within the legal 
context.

Additionally, it is indicated that the Alzheimer's was 
present from service, just that it was improperly diagnosed 
as anxiety.  Again, no competent support for this contention 
has been advanced.  The record reveals, as noted, treatment 
for anxiety for many years.  In the early 1990's, however, 
symptoms changed, and the onset of Alzheimer's was noted.  
Nothing at that time suggested that the Alzheimer's was 
related to service, to service connected disability, or to 
medication or treatment therefore.  As such, that claim is 
not plausible.

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded. Grottveit  v. Brown, 5 
Vet.App. 91, 93 (1993). See also Barfield  v. Brown, 5 
Vet.App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  The veteran was not service-connected for the 
primary causes of his death, which appears to have been end 
stage Alzheimer's disease.  The appellant has failed to 
submit any competent credible evidence linking the veteran's 
period of service to the cause or production of the fatal 
illnesses.  Since there is no competent, credible evidence of 
medical causality or contribution, the claim is not well 
grounded.  Grivois v. Brown, 6 Vet.App. 136 (1994). 

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1998) to advise the claimant of the evidence 
required to complete the application. Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, in the statement of the 
case, and the supplemental statement of the case, as well as 
in other correspondence, the appellant has been notified of 
the defects in the evidentiary record, and the kind of 
information needed.  As such, it is concluded that she has 
been appropriately advised as to the information needed.  
Further, since the appellant was instructed as to the type of 
evidence needed to allow the claim, and since the same type 
evidence would well ground the claim, there is no prejudice 
to the appellant in the Board's deciding the subissue of well 
groundedness.


	(CONTINUED ON NEXT PAGE)

ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded and 
the appeal as to that issue is denied.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
MERCIER


- 9 -
